Peremptory mandamus order directing the reinstatement of petitioner as a patrolwoman of the New York city police department affirmed, with costs. The police commissioner had no power, under section 354 of the Greater New York Charter, to order the retirement of petitioner, a patrolwoman, from the police force. Procedure for such purpose is found in section 1712 of the charter. Young, Hagarty, Carswell and Seudder, JJ., concur; Davis, J., dissents and votes for reversal and denial of the application, on the ground that the section invoked by the police commissioner permits removal as a matter of discipline.